NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



THOMAS ANDREW DELGADO,                   )
DOC #T10864,                             )
                                         )
            Appellant,                   )
                                         )
v.                                       )      Case No. 2D18-4410
                                         )
STATE OF FLORIDA,                        )
                                         )
            Appellee.                    )
                                         )

Opinion filed November 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Frank Quesada, Judge.

Thomas Andrew Delgado, pro se.


PER CURIAM.


            Affirmed.


KELLY, LaROSE, and BLACK, JJ., Concur.